Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's amendments and arguments filed 8/9/2020 have been fully considered but they are moot in view of new grounds of rejection.
Representative amended claim 1 recites “and is determined based at least in part on user input based at least in part on the one or more pieces of priority information” refereeing to the prioritization of a respective geofence. 
Here, Gong et al. (US 2018/0068567 A1) discloses “and is determined based at least in part on user input based at least in part on the one or more pieces of priority information” (see user interface updates control operational features including priority level [0946]),
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gong with that of Venkatraman. Doing so would conform to well-known conventions in the field of technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2017/0280283 A1) in further view of Gong et al. (US 2018/0068567 A1).

 	Regarding claim 1 & 9, Venkatraman discloses the method and apparatus, performed by an apparatus, said method  and apparatus comprising:
obtaining a set of geofences, wherein each geofence of the set of geofences defines a respective geofence for an electronic device (see [0062] The network-based geofence(s) received by the mobile device 108 may be nested geofences. More specifically, the positioning server 110 may define a set of nested geofences with an associated set of nested priorities or “[0068] FIG. 5 
determining one or more pieces of priority information (pieces of priority information include emergency situation, type of mobile device etc, and levels by numeric value or ranges [0064]) for at least a part of the set of geofences (see [0066], “the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level”), wherein a respective priority information of the one or more pieces of priority information is indicative of a prioritization of a respective geofence of the set of geofences (see [0066], the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level, the priority level is respective of priority of respective geofence, where a set may be sent and received); and
selecting a part (see [0067], “sending the mobile device 108 a single set of nested geofences 410 for a single event at the location 400, it will be appreciated that the positioning server 110 can send one or more geofences (nested or otherwise) to the mobile device 108 for each of a plurality of different events, as illustrated in FIG. 5”) of the set of geofences to be provided to the electronic device (see [0063], “sends a set of nested geofences 410 associated with an event, such as an 
providing the part of the set of geofences to the electronic device (see [0063], “sends a set of nested geofences 410 associated with an event, such as an emergency situation, occurring at a location 400 to the mobile device”), wherein at least the part of the set of geofences that is provided is evaluated by an electronic device (see [0065], “the mobile device 108 can switch to a more accurate geofence breach detection method and/or to a higher evaluation rate”, therefore detection and evaluation done by mobile), and another part of the set of geofences that is not provided is not evaluated by the electronic device (see [0062] only certain network-based geofences received by mobile may be subject of evaluation, the others not evaluated as would be anticipated, furthermore, this is only a negative condition that says the mobile does not do something it would be anticipated that a mobile would not do in any case if does not receive something).
Venkatraman does not specifically disclose however Gong discloses “and is determined based at least in part on user input based at least in part on the one or more pieces of priority information” (see user interface updates control operational features including priority level [0946]),

Regarding claim 2 and 10, Venkatraman discloses the method and apparatus according to claim 1 and 9, further comprising:
evaluating at least the other part of the set of geofences that is not provided to the electronic device (The mobile device 108 and the positioning server 110 utilize a request/acknowledgement scheme where the goal is for the positioning server 110 to gather information about the devices within a geofence, for example, the number and identity of such devices. This may be useful to identify users that are trapped in an emergency situation and/or that have lost WWAN connectivity but are still utilizing, or attempting to utilize, WiFi and/or Bluetooth.RTM. connectivity.); and
triggering at least one action at least partially based on a result of the evaluating (see [0072], “gather information about the devices within a geofence”)
Regarding claim 3 and 11, Venkatraman discloses the method and apparatus according to claim 2 and 10, wherein the evaluating further comprises: obtaining or determining a location 
assessing whether or not the electronic device is located within one or more boundaries as defined by each respective geofence of the other part of the set of geofences for the electronic device (see [0065], reported back to position server, the mobile device 108 can switch to a more accurate geofence breach detection method and/or to a higher evaluation rate).
Regarding claim 4, 12, Venkatraman discloses the methods and apparatus according to claim 1, 9, wherein each geofence of the set of geofences is defined by one or more parameters, and wherein at least one parameter of the one or more parameters is indicative of geographical boundaries bordering an area (see [0045], “In addition, the wireless-based positioning module 216 may utilize a parameter database 224 for exchanging operational parameters. Such parameters may include the determined processing delays for each WAP, a WAP's position in a common coordinate frame, various parameters associated with the network, initial processing delay estimates, etc”).
Regarding claim 8, Venkatraman discloses the method according to claim 1, wherein the electronic device fails to comprise or be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2017/0280283 A1) in view of Andersson et al. (US Pat. No. 10,410,516 B1) in further view of Gong.

Regarding claim 16, Venkatraman discloses amethod, performed by at least one electronic device, said method comprising:
 obtaining at least a part of a set of geofences, wherein each geofence of the set of geofences defines a respective geofence for the at least one electronic device (see [0062] The network-based geofence(s) received by the mobile device 108 may be nested geofences. More specifically, the positioning server 110 
evaluating at least the part of the set of geofences (see [0066], “the mobile device 108 can more accurately determine 
triggering at least one action at least partially based on a result of the evaluating (see [0062] The associated priorities of the nested concentric circles may increase for concentric circles closer to the emergency situation. The mobile device 108 may switch the geofence breach detection method and evaluation rate as it moves within the set of nested geofences) with respect to a particular geofence of the part of the set of geofences, 
Venkatraman does not specifically disclose however Andersson discloses wherein a timing associated with the triggering of the at least one action (see col. 4, lines 30-45, “(15)    The authority 102 may also define other parameters associated with the region, such as a time window, which time window may correspond with the event 104, such as a time frame during which a vehicle and/or person that the authority 102 desires to locate is expected to be within the defined boundaries, or a time frame during which a concert or other event is expected to take place and/or result in increased traffic. After defining the geofenced region, the authority 102 may remotely alter one or more features, parameters, functions, and/or aspects of a particular vehicle or set of vehicles at 108. For example, in some 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Venkatraman with that of Andersson. Doing so would improve police montitoring of large events such as concerts or sports while in session (col. 4, lines 35-40, Andersson).
Venkatraman and Andersson  do not specifically disclose however Gong discloses “(b) determined based at least in part on user input” (see user interface updates control operational features including priority level [0946]),
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gong with that of Venkatraman. Doing so would conform to well-known conventions in the field of technology.
Regarding claim 17, Venkatraman in view of Andersson in further view of Gong discloses the method according to claim 16, wherein the evaluating further comprises: determining or obtaining location information indicative of a position of the at least one electronic device (see [0033], “the positioning server 110 may then determine a position”); and
assessing whether or not the at least one electronic device is located within one or more boundaries as defined by each respective geofence of at least the part of the set of geofences (see fig. 4 & 5, and described in [0068]; “The positioning server 110 may send the plurality of geofences 510 to the mobile device 108 because the mobile device 108 is within a threshold distance of the locations 502 and 504”).
Regarding claim 18, Venkatraman in view of Andersson in further view of Gong discloses the method according to claim 16, wherein each geofence of the set of geofences is defined by one or more parameters, and wherein at least one parameter of the one or more parameters is indicative of geographical boundaries bordering an area (indications of geofence boundary [0061]).
Regarding claim 19, Venkatraman in view of Andersson in further view of Gong discloses the method according to claim 16, wherein the electronic device fails to comprise or be connectable to at 
Regarding claim 20, Venkatraman discloses the method according to claim 16, wherein the electronic device comprises an Internet of Things (IoT) device or a tracker (IOT device in [0089]).


Claims 5-7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2017/0280283 A1) in view of Andersson in further view of Gong in further view of Jensen et al. (US 2020/0107150 A1).
 	Regarding claim 5 and 13, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses wherein the one or more pieces of priority information are determined based on a type of a respective geofence of the set of geofences (see intermediate geofences [0074]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jensen with 
 	Regarding claim 6 and 14, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses wherein The method according to claim 5, wherein the type of a respective geofence is one of the following:
i)    immediate geofence;
ii)    intermediate geofence; (see intermediate geofences [0074]) or
iii)    not time critical geofence.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jensen with that of Venkatraman/Andersson/Gong. Doing so would conform to well-known conventions of the art.
 	Regarding claim 7 and 15, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses at least the part of the set of geofences which respective priority information comprises or represents the type i) is provided (see intermediate geofences [0074]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahapatra (US Pat. No. 9,602,970 B1) discloses users 12a, 12b and 12n may set threshold performance of geofences by prioritizing the geofence boundary
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643